      Case 4:19-mj-00076 Document 2 Filed 05/31/19 Page 1 of 3 PageID# 2

                               DEPARTMENT OF THE AIR FORCEi
                             AIR FORCE OFFICE OF SPECIAL INVESTIGATIOISIS          I
                                            DETACHMENT 201                 1       ■   MAY 3 1 9010
                                    JOINT BASE LANGLEY-EUSTIS VA                   ! "      '


                                                                               i         31 May 2019
                                            AFFIDAVIT


1.     I, Tyler Stengeie, a Special Agent with the Air Force Office of Special Investigations (AFOSI),

Detachment 201, Joint Base Langley-Eustis, VA,being duly sworn,depose and state as follows:

2.     I am a Special Agent with the United States Air Force Office of Special Investigations, and I am

currently assigned to Joint Base Langley-Eustis, VA. I graduated Cum Laude from Embry-Riddle

Aeronautical University with a Bachelor's of Science in Homeland Security. I received training to be a

Special Agent through the Criminal Investigator Training Program (CITP) and through the United States

Air Force Special Investigations Academy(USAFSIA)located at the Federal Law Enforcement Training

Center(FLETC), Glynco, OA.

3.     This affidavit is prepared in support of issuance of an arrest warrant for GREGORY KIETH

FORTUNE-PRIOR, for an alleged violation of 18 USC § 113(a)(4), assault by striking, beating or

wounding. FORTUNE-PRIOR assaulted ALYSON TAYLOR SILIDKER at her residence located on

Langley AFB,on 6 Feb 19.

4.     An interview with SILIDKER revealed the following information: SILIDKER came home from

work on 6 Feb 19 between approximately 1930 and 2000 hours. FORTUNE-PRIOR, the father of

SILIDKER's child, was at the home drinking alcohol and playing video games. At approximately 2130,

FORTUNE-PRIOR came down stairs and start yelling at SILIDKER, because she had tumed on music

causing his music to stop playing upstairs. The yelling continued for approximately five minutes.

SILIDKER went upstairs to FORTUNE-PRIOR's room to speak with him. FORTUNE-PRIOR pushed the

bedroom door shut while SILIDKER pushed the door open. SILIDKER got the door open and FORTUNE-

PRIOR immediately used his right arm and grabbed SILIDKER by the neck and threw her toward the bed,

which caused SILIDKER to fall chest down on the bed. SILIDKER got up offthe bed, went to FORTUNE-

PRIOR, said "don't put your hands on me" and slapped FORTUNE-PRIOR with an open hand on his left

side of his face. FORTUNE-PRIOR used his open right hand to strike SILIDKER in the face/nose.



                                                                                                   T13
       Case 4:19-mj-00076 Document 2 Filed 05/31/19 Page 2 of 3 PageID# 3




SILIDKER felt a cold sensation running down inside her nose and noted she started bleeding from her nose.

FORTUNE-PRIOR grabbed SILIDKER all the way around the neck with both his hands and pushed

SILIDKER backwards by the neck down the hallway. SILIDKER tried to pry FORTUNE-PRIOR's hands

away but was unsuccessful. SILIDKER felt her legs begin to give way from underneath her. FORTUNE-

PRIOR let go of SILIDKER's neck and SILIDKER collapsed onto her hands and knees at the top of the

stairs. SILIDKER felt lightheaded and gasped for air. FORTUNE-PRIOR kicked SILIDKER on the left

side of her abdomen area multiple times, while wearing Timberland brand boots. FORTUNE-PRIOR went

into his room and SILIDKER went downstairs and grabbed her son, her car keys, and her phone, and went

outside to her car where she called a friend and the Base Defense Operations Center(BDOC).

5.       After SILIDKER spoke to BDOC,she realized she did not have her Common Access Card(CAC)

or her credit cards. She got her son out of the car and went into the kitchen. SILIDKER and FORTUNE-

PRIOR spoke in the kitchen area for approximately five minutes, when FORTUNE-PRIOR repeatedly told

SILIDKER to go upstairs. FORTUNE-PRIOR took SILIDKER's phone and went upstairs. SILIDKER

picked up her son and followed FORTUNE-PRIOR upstairs in order to make it look like she was doing

what FORTUNE-PRIOR wanted her to. FORTUNE-PRIOR gave SILIDKER her phone back and

proceeded to his room. SILIDKER began to go down the stairs when FORTUNE-PRIOR hit SILIDKER

with an open hand on the left side of the face pushing SILIDKER into the wall. SILIDKER put her son

down when FORTUNE-PRIOR grabbed SILIDKER's neck all the way around with both hands and

strangled her. SILIDKER recalled gasping and feeling lightheaded. SILIDKER rushed down the stairs with

FORTUNE-PRIOR rushing after her. At the first landing on the staircase, SILIDKER felt the bottom of

FORTUNE-PRIOR's foot as he kicked her back. SILIDKER saw FORTUNE-PRIOR coming down the

stairs and got up, started walking backwards toward the couch stating she was trying to get her son a snack.

SILIDKER did not recall exactly when,but she picked up her son.FORTUNE-PRIOR was angry and stated

she was trying to call someone or leave. FORTUNE-PRIOR pushed SILIDKER toward the couch and

started hitting her with his hand on the left side of her face. SILIDKER dropped her son onto the couch and

covered him with her arms and body to prevent him from getting hit. SILIDKER tried to grab her phone



                                                                                                         TJS
       Case 4:19-mj-00076 Document 2 Filed 05/31/19 Page 3 of 3 PageID# 4




but FORTUNE-PRIOR grabbed the phone and threw it across the back ofthe room. SILIDKJER rushed to

her phone while FORTUNE-PRIOR went toward the kitchen, grabbed SILIDKER's car keys and exited

SILIDKER's house. Upon leaving SILIDKER's house FORTUNE-PRIOR left Langley AFB and parked

SILIDKER's car at the overflow parking located outside the Armistead gate where he subsequently entered

his own vehicle and left. SILIDKER's vehicle was later found in the overflow parking lot.

6.      On 8 Feb 19, SA STENGELE and SA JENNY SHELTON, AFOSI Det 201, JBLE, VA,

documented SILIDKER's injuries over a time period of approximately eight days which displayed bruises

on her left eye, right arm, right shin, and right hip.

7.      On 12 Mar 19, SA STENGELE reviewed text messages SELIDKER received from multiple

Facebook profiles included the following: a message from "KEITH FORTUNE-PRIOR" through the

Facebook messenger application which stated "either answer while you can get the rest of the money or I

will just use that money to get you killed. I told you it was emergency dumb bitch. Be smart. Stop being an

asshole." SILIDKER received another message from "GREGORY" which stated "I'm going to kill you.

That's the best solution for you. Idee any more. I would be doing our son and the world a favor by killing

you You.are a bitch. You need to die. Give me my money back or die.I told you it was a fucking emergency,

and that I was suicidal." SILIDKER replied "No. You need to give me my money back!"'GREGORY"

replied,"You don't care and you need to die for this". SILIDKER replied "And now you're blocked".

8.      Based upon the foregoing information, a violation notice was issued for the assault upon

SILIDKER. AFOSI agents attempted to serve FORTUNE-PRIOR the violation notice at his last known

address, but we were unable to do so despite repeated attempts. FORTUNE-PRIOR is believed to be in the

area, although his exact whereabouts are unknown.



                                                                 T^ER STENGELE,SA,USAF
                                                                 AFOSI Detachment 201



                                                                               //.i 3/^
     ^/i^, a!3i1                                                    "                       -
                                                                ^awrCTce R.Leonard
                                                               United States Magistrate Judge
